Citation Nr: 9915084	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist ganglion cyst.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from November 1974 to October 
1992.  

When this case was last before the Board of Veterans' Appeals 
(the Board) in March 1997, it was remanded to the Department 
of Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO) for additional development.  The issues then on appeal 
were entitlement to service connection for a disorder of the 
lumbosacral spine; entitlement to service connection for 
residuals of a right wrist ganglion cyst; and entitlement to 
a compensable evaluation for service-connected bilateral 
patellofemoral syndrome.  

In April 1998, the RO issued a rating decision that granted 
the veteran's claim of entitlement to service connection for 
chronic low back strain and assigned a 10 percent disability 
evaluation for that disorder.  The veteran did not thereafter 
express disagreement with the evaluation assigned.  This 
issue, therefore, is no longer before the Board on appeal.  
See Holland v. Gober, 10 Vet. App.. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The April 1998 rating decision also increased the evaluation 
of the veteran's service-connected bilateral patellofemoral 
syndrome from a noncompensable disability rating to a 
10 percent rating.  That award, however, is less than the 
maximum evaluation available, and consequently the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


REMAND

One of the essential bases for the Board's March 1997 remand 
was to provide the veteran the opportunity to appear at a 
hearing at the RO that he had requested prior to the Board's 
issuance of that remand.  Pursuant to that remand order, the 
RO directed a letter to the veteran in April !997, and asked 
that he submit a VA Form 21-4138, Statement in Support of 
Claim, to indicate if he wished to request another hearing 
before the local Hearing Officer at the RO.  In May 1997, the 
veteran submitted the requested form and affirmatively stated 
that he did want a hearing.  Although there is a January 1998 
deferred rating decision in the claims file that contains a 
notation that the veteran was to be scheduled for a hearing 
regarding the current appeal, there is no indication that a 
hearing was actually scheduled. 

The Board recognizes that the RO made a considerable effort 
to adhere to the directives in the March 1997 remand.  
Unfortunately, the Board is restrained by Court precedent 
from proceeding without the RO having followed all of the 
Board's own directives.  38 C.F.R. § 19.31 (1998); Stegall v. 
West, 11 Vet. App. 268 (1998).  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 1991).  

Under the circumstances, the Board is compelled again to 
remand this case to the RO for the following action:

1. The RO should contact the veteran and 
arrange for the scheduling of a hearing 
before a Hearing Officer at the RO at the 
earliest possible date.  

2.  If a hearing is held, and/or if any 
evidence pertinent to the veteran's 
appeal is associated with the claims 
file, the RO should readjudicate the 
issues on appeal.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case and 
the veteran should be afforded an 
opportunity to respond.  

3.  If the veteran no longer desires or 
fails to appear at a scheduled hearing, 
and no additional pertinent evidence is 
submitted, the case may be returned to 
the Board without the necessity for the 
issuance of a supplemental statement of 
the case.  

The purpose of this remand is to assist the veteran in the 
development of his claims and to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




